Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 1 of 39




            Exhibit 6 to Witness & Exhibit List
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 2 of 39




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

 In re:                                                  )   Chapter 11
                                                         )
 ECHO ENERGY PARTNERS I, LLC                             )   Case No. 20-31920 (DRJ)
                                                         )
                     Debtor.                             )

                NOTICE OF FILING REDLINE OF BIDDING PROCEDURES
                               (Relates to Docket No. 47)

          Attached hereto as Exhibit 1 is a redline of the Bidding Procedures attached as Exhibit A

to the Proposed Order Approving Bidding Procedures; Approving Procedures for the Assumption

and Assignment of Contracts and Leases; Scheduling Bidding Deadline, Auction Date, and Sale

hearing Date; and Approving Form and Notice Thereof (“the Proposed Order”), originally filed at

Docket No. 47. Attached hereto as Exhibit 2 is a clean copy of the Proposed Order with the revised

exhibits attached.

                                              Respectfully Submitted,

                                              BRACEWELL LLP

                                               By: /s/ William A. (Trey) Wood III
                                                       William A. (Trey) Wood III
                                                       Texas Bar No. 21916050
                                                       Trey.Wood@bracewell.com
                                                       Jason G. Cohen
                                                       Texas Bar No. 24050435
                                                       Jason.Cohen@bracewell.com
                                                       711 Louisiana, Suite 2300
                                                       Houston, Texas 77002
                                                       Telephone: (713) 223-2300
                                                       Facsimile: (713) 221-1212
                                                      PROPOSED COUNSEL FOR                   THE
                                                      DEBTOR     AND DEBTOR                   IN
                                                      POSSESSION




#6160019.1
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 3 of 39




                                CERTIFICATE OF SERVICE
       The undersigned certifies that on April 21, 2020, a true and correct copy of this document
was served by electronic means as listed on the Court’s ECF noticing system.


                                                     /s/ William A. (Trey) Wood III

                                                        William A. (Trey) Wood III




                                               -2-
#6160019.1
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 4 of 39




                                   Exhibit A
                               Bidding Procedures




#6159988
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 5 of 39




                   ECHO ENERGY PARTNERS I, LLC – Bidding Procedures

        Set forth below are the bid procedures (the “Bidding Procedures”) to be employed by
Echo Energy Partners I, LLC (the “Debtor”) in connection with the sale of the Debtor’s Assets,
free and clear of liens and interests, pursuant to and in accordance with the terms and conditions
specified therein.

       On [DATE], the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) entered an order which, among other things (a) approved these Bidding
Procedures, (b) approved the form and manner of the sale notice and bidding procedures notice,
(c) scheduled a Sale Hearing date, and (d) approved procedures for the assumption and, if
necessary, assignment of executory contracts and unexpired leases (the “Bidding Procedures
Order”).1

        1.       Key Dates

        These Bidding Procedures provide interested parties with the opportunity to complete
diligence, to submit competing bids for all or a portion of the Assets, and to participate in an
auction to be conducted by the Debtor (the “Auction”).

The key dates for the sale process are as follows:

             Thursday, June 11, 2020                      Cure Objection Deadline
             Thursday, June 11, 2020                      Sale Objection Deadline
             Thursday, June 11, 2020                      Bid Deadline
             Monday, June 15, 2020                        Auction
             Thursday, June 18, 2020                      Sale Hearing


        2.       Property to be Sold

        The Debtor shall offer for sale (the “Sale”) all of its oil and gas assets, including but not
limited to, interests in oil and gas leases, related inventory and equipment, and various personal
property (such assets collectively referred to herein as the “Assets”). The Debtor may consider
bids for all or less than all of the Assets.

        3.       Participation Requirements




1
 Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Debtor's
Motion for (A) Entry of an Order (I) Approving Bidding Procedures; (II) Scheduling Bidding Deadline, Auction
Date, and Sale Hearing Date; (III) Approving Form and Notice thereof; (B) Entry of an Order After the Sale
Hearing (I) Authorizing the Debtor to Sell Its Assets; and (II) Authorizing the Debtor to Assume and Assign
Certain Executory Contracts and Unexpired Leases; and (C) Granting Related Relief (the "Sale Motion").


#6159988
        Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 6 of 39




        Any person seeking to conduct due diligence on the Assets and participate in the bidding
must become a “Diligence Party.” As a prerequisite to becoming a Diligence Party, any
interested party: (a) must deliver an executed confidentiality agreement in form and substance
reasonably acceptable to the Debtor in consultation with the Agent;2 and (b) must be able, as
determined by the Debtor in consultation with its financial advisor and the Agent, to consummate
a transaction based upon a Qualifying Bid (as defined below). The Debtor, in consultation with
the Agent, reserves the right (i) at any time to require any Diligence Party to provide additional
evidence of its ability to consummate a transaction based upon a Qualifying Bid (as defined
below), and (ii) to exclude any such Diligence Party from participating further in the auction
process as a result of its inability to satisfy such further requirements. The confidentiality
agreements executed by Diligence Parties shall inure to the benefit of the Successful Bidder
following the closing of the Sale transaction.

        4.       Due Diligence

        The Debtor, with the assistance of its financial advisor, Opportune LLC (“Opportune”),
shall afford any Diligence Party the time and opportunity to conduct reasonable due diligence.
This will include, without limitation, an opportunity for Diligence Parties to inspect the Assets
and receive copies of, among other things, all engineering reports regarding reserves, all
production reports, all deeds and leases for oil and gas rights and all title opinions and
information. The due diligence period shall extend through and include the Bid Deadline (as
defined below). The Debtor and its representatives shall not be obligated to furnish any due
diligence information after the Bid Deadline. Diligence inquiries should be made to:

                                             Opportune LLP
                                      711 Louisiana Street, Suite 3100
                                           Houston, TX 77002
                                             Attn: Jim Hansen
                                        jimhansen@opportune.com
                                              713-410-8756

For the avoidance of doubt, the Agent and its advisors shall be provided prompt access to all
executed Confidentiality Agreements and due diligence materials, including without limitation
any management presentations, on-site inspections, and any other information provided to any
Diligence Party that was not previously made available to the Agent. The Debtor and Opportune
shall consult with the Agent and its advisors regarding materials produced in connection with the
Sale, including without limitation the form of confidentiality agreement and any marketing
materials or information memoranda or “teasers.” In addition, Opportune shall (a) hold weekly
Sale update conferences with the Agent and its financial advisors and (b) provide weekly
reporting to the Agent’s financial advisors, including without limitation (i) a written log
containing a summary of Opportune’s correspondence (phone, email, etc.) with potential



2
  For the avoidance of doubt, parties who have already executed a confidentiality agreement with the Debtor shall
not be required to execute a new confidentiality agreement provided that the existing confidentiality agreement is
in form and substance acceptable to the Debtor in consultation with the Agent.

                                                        -3-
#6159988
          Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 7 of 39




interested parties, including Diligence Parties, (ii) a written summary of marketing activity
including parties contacted and current status (e.g., parties under Confidentiality Agreements,
indications of interest/letters of intent received, parties scheduled for management/advisor
presentations, site visits, etc.), and (iii) a written log of diligence activities and status of fulfilling
requests.

           5.          Bid Requirements

        The Debtor encourages Qualified Bidders that wish to bid on less than all the Assets to
submit a bid(s) on the relevant assets. The Debtor, in consultation with the Agent, may make any
modifications to the Bidding Procedures, including the Bid requirements described immediately
below, as necessary to accommodate a piecemeal bid they determine is in the best interests of the
estate.

        To be deemed a “Qualifying Bid,” a bid must be received from a Diligence Party by a date
no later than the Bid Deadline (as defined below) that satisfies each of the following conditions:

                 i.          Purchase Price. Each bid must identify the cash consideration to be paid
                             for relevant Assets (“Purchase Price”);

                 ii.         Executed Agreement. Each bid must be accompanied by (a) a duly
                             executed asset purchase agreement (the “Modified APA”); and (B) a
                             marked Modified APA reflecting any variations from the “Form APA,”3
                             which will be provided to Diligence Parties by the Debtor;

                iii.         Irrevocable. Each bid must expressly provide that (a) the offer reflected in
                             the bid is irrevocable until the conclusion of the Auction, provided that if
                             such party is designated as the Successful Bidder or the Back-up Bidder
                             (each, as defined below) then such offer shall remain open and irrevocable
                             until the closing of the Sale or the Outside Back-up Date as described
                             below and (b) if such party is selected as the Successful Bidder, then such
                             party will take all commercially reasonable steps to consummate the
                             transaction set forth in the Modified APA within 15 days of entry of the
                             Sale Order and satisfaction of the closing conditions (if any) set forth in
                             the Modified APA;

                iv.          Bound to Bid Procedure Terms. Each bid must state that the bidder
                             agrees to be bound by the terms of the Bidding Procedures Order and the
                             Bidding Procedures and otherwise submit to the jurisdiction of the
                             Bankruptcy Court;




3
    The Form APA must be in a form reasonably acceptable to the Agent

                                                       -4-
#6159988
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 8 of 39




             v.    Proof of Financial Ability to Perform. Each bid must contain such
                   financial and other information that allows the Debtor and Opportune to
                   make a reasonable determination, in consultation with the Agent, as to the
                   Qualifying Bidder's financial and other capabilities to consummate the
                   transactions contemplated by the Modified APA, including, without
                   limitation, such financial and other information setting forth adequate
                   assurance of future performance. Without limiting the foregoing, such
                   information must include current financial statements or similar financial
                   information certified to be true and correct as of the date thereof, proof of
                   financing commitments, if needed to close the transaction, contact
                   information for verification of such information, including any financing
                   sources, and any other information reasonably requested by the Debtor
                   necessary to demonstrate that such party has the ability to close the
                   transaction;

            vi.    Designation of Contracts and Leases. Each bid must identify with
                   particularity each and every executory contract and unexpired lease, the
                   assumption and, as applicable, assignment of which is a condition to
                   closing; provided that the Modified APA may allow for the Qualifying
                   Bidder to identify additional contracts prior to the closing or at such other
                   date as agreed by the Debtor in consultation with the Agent;

           vii.    Regulatory and Third Party Approval. Each bid must identify each
                   regulatory and third-party approval required for the bidder to consummate
                   the Sale, if any, and the time period within which the bidder expects to
                   receive such regulatory and third-party approvals;

           viii.   Disclosure of Identity of Bidder. Each bid must fully disclose the identity
                   of each entity that will be bidding in the Auction or otherwise participating
                   in connection with such bid, and the complete terms of any such
                   participation;

            ix.    Contingencies. Each bid shall (i) not contain any financing contingencies
                   of any kind; (ii) not contain any conditions to closing other than the
                   conditions precedent identified in the Modified APA; (iii) not contain any
                   due diligence contingency; and (iv) contain evidence that the bidder has
                   received debt and/or equity funding commitments or has financial
                   resources readily available sufficient in the aggregate to consummate the
                   Sale, which evidence is reasonably satisfactory to the Debtor in
                   consultation with the Agent;

             x.    Authorizations. Each bid must include written evidence of authorization
                   and approval from the bidder's board of directors (or comparable
                   governing body) with respect to the submission, execution, delivery and
                   performance of the Modified APA that is acceptable to the Debtor in
                   consultation with the Agent;

                                            -5-
#6159988
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 9 of 39




             xi.         No Break-Up Fees. No bid may request or entitle the bidder to any break-
                         up fee, expense reimbursement, termination fee or similar type of payment
                         or bid protection; and

            xii.         Good Faith Deposit. Each bid must be accompanied by a purchase deposit
                         equal to or greater than 10% of the total Purchase Price.

        A competing bid meeting the above requirements shall constitute a “Qualifying Bid” and
the party submitting such bid shall constitute a “Qualifying Bidder.” The Debtor, in consultation
with the Agent, shall make a determination regarding whether a bid is a Qualifying Bid and shall
notify bidders whether their bids have been determined to be qualified by no later than 4:00 p.m.
(Prevailing Central Time) on June 12, 2020. For the avoidance of doubt, the Agent (or its
designee), on behalf of the Agent, shall be deemed a Qualifying Bidder for purposes of these
Bidding Procedures, and any credit bid complying with the provisions set forth in the section
entitled “Credit Bidding” herein shall be deemed a Qualifying Bid for all purposes in connection
with the Bidding Procedures, the Auction and the Sale.

         The Debtor, in consultation with the Agent, reserves the right (i) at any time to require
any bidder previously determined to be a Qualified Bidder to provide additional evidence of its
ability to consummate a transaction based upon a Qualifying Bid in order to remain a Qualified
Bidder, and (ii) to exclude any bidder from participating further in the auction process as a result
of its inability to satisfy such further requirements to remain a Qualified Bidder.

       Persons who collectively are referred to as a “Qualifying Bidder” need not be affiliates
and need not act in concert with one another, and the Debtor, in consultation with the Agent,
may aggregate separate bids from unaffiliated persons to create one “bid” from a “Qualifying
Bidder”; provided, however, that all bidders shall remain subject to the provisions of Bankruptcy
Code section 363(n) regarding collusive bidding. Nothing contained herein shall prevent the
consideration of bids for less than all Assets, and the Debtor, with the consent of the Agent, may
make any modifications to the Bidding Procedures as necessary to accommodate such a bid as
they determine is in the best interests of the estate.

       6.          Bid Deadline

        A Qualifying Bidder that desires to make a bid shall deliver a written or electronic copy
of its bid to: (i) counsel to the Debtor, Bracewell LLP, 711 Louisiana Street, Suite 2300,
Houston, Texas 77002 (Attn: William A. (Trey) Wood III, email: Trey.Wood@bracewell.com
and Jason G. Cohen, email: Jason.Cohen@bracewell.com) and (ii) counsel to the Agent,
Winstead PC, 500 Winstead Building, 2728 N. Harwood Street, Dallas, TX 75201 (Attn:
Joseph Wielebinski, email: jwielebinski@winstead.com and Annmarie Chiarello email:
achiarello@winstead.com) (collectively, the “Notice Parties”) so as to be received by a date no
later than 4:00 p.m. (Prevailing Central Time) on June 11, 2020 (the “Bid Deadline”).

        The Bid Deadline may be changed without further order of the Bankruptcy Court upon
the agreement of the Debtor and the Agent.


                                                 -6-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 10 of 39




       7.      Evaluation of Qualifying Bids

        At least 48 hours prior to the Auction, the Debtor shall determine, in its reasonable
judgment after consultation with the Debtor’s financial and legal advisors and the Agent (unless
the Agent has given a Credit Bid Notification (as defined below)), which Qualifying Bid
(including aggregated Qualifying Bids if appropriated as provided herein) is or are likely to result
in the highest and best value to the Debtor’s estate, and shall provide a copy of that Qualifying
Bid or Qualifying Bids to all Qualifying Bidders prior to the beginning of the Auction. The
Debtor may discuss or clarify the terms of the Qualifying Bids with the Qualifying Bidders prior
to such date, but no modifications may be made to the Qualifying Bids after the Bid Deadline
without the Debtor’s prior written consent, in consultation with the Agent.




                                                 -7-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 11 of 39




       8.      Credit Bidding

     Only the Agent (or its designee), on behalf of the Pre-Petition Lenders or Post-Petition
Lenders, as applicable, shall be permitted to submit a credit bid at the Auction, and the Agent will
notify the Debtor of its intention to potentially credit bid no later than the Bid Deadline (the
“Credit Bid Notification”). To the extent the Agent indicates in the Credit Bid Notification that
it does intend to potentially credit bid at the Auction, it shall not receive the consent/consultation
rights described above in the “Evaluation of Qualifying Bids” section or below in the “Auction”
section; provided, however, that in the event the Agent subsequently notifies the Debtor that the
Agent is no longer credit bidding, then the Agent shall again receive the consent/consultation
rights described herein.

      The Agent (or its designee) shall be permitted to credit bid up to the total allowed amount of
its secured claim outstanding at the time of the Auction under that certain Credit Agreement
dated January 19, 2018, as amended from time to time, and related documents and all amounts
advanced under the DIP Facility (the “Secured Lender Claim”). In the event the Agent (or its
designee) submits a credit bid at the Auction, it shall provide the Debtor with a Modified APA at
the Auction, but will not be required to meet any of the other requirements set forth in the “Bid
Requirements” section (including, but not limited to, the requirement to submit a deposit, and no
portion of any credit bid shall constitute or be deemed a deposit for any purpose).

       9.      Insider Participation

     To the extent any insider of the Debtor or any of its affiliates, or any person or entity
controlled by any insider of the Debtor or its affiliates, chooses to submit a bid at the Bid
Deadline, and such bid is deemed a Qualifying Bid, such insider and any person associated with
such insider shall be expressly prohibited from participating in any manner in the “Evaluation of
Qualifying Bids” and “Auction” (other than in his or her capacity as a Qualified Bidder) sections
as described herein.

       10.     Auction

       In the event that the Debtor timely receives two or more Qualifying Bids, the Debtor shall
conduct an auction (the “Auction”) starting at 10:00 a.m. (Prevailing Central Time) on June
15, 2020 (the “Auction Date”) at the law offices of Bracewell LLP, 711 Louisiana Street, Suite
2300, Houston, Texas 77002. In the event that only one Qualifying Bid is timely received and
the Agent has elected not to credit bid, the Debtor shall declare that bid to be the Successful Bid
and the Auction shall be canceled. The Auction shall be governed by the following procedures:

                         i.     Only Qualifying Bidders (including the Agent or its designee to the
                                extent it makes a credit bid) who have made a Qualifying Bid shall
                                be entitled to make any subsequent bids at the Auction;

                       ii.      Each Qualifying Bidder shall be required to confirm that it has not
                                engaged in any collusion with respect to the bidding or the sale;



                                                 -8-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 12 of 39




                  iii.   Qualifying Bidders shall appear in person at the Auction, or
                         through a duly authorized representative;

                  iv.    Bidding shall commence at the amount of the highest Qualifying
                         Bid as determined pursuant to Paragraph (g7) above;

                   v.    Qualifying Bidders may bid on substantially all Assets of the
                         Debtor or on lots identified by the Debtor after consulting with the
                         Agent (the “Sale Lots”). The Sale Lots include (a) Operated
                         Properties – Vertical Wells, (b) Operated Properties – Horizontal
                         Wells, (c) Greater Scoop Non-Operated Properties, (d) Greater
                         Stack Non-Operated Properties, and (e) Royalty and Overriding
                         Royalty Interests. The Debtor may modify the Sale Lots after
                         consulting with the Agent.

                  vi.    v. For any bid on substantially all Assets of the Debtor, such bid
                         shall be accompanied by information that apportions the purchase
                         price and other elements of consideration among each Sale Lot.

                 vii.    vi. Each Qualifying Bidder may then submit successive bids in
                         increments of at least $100,000.00 higher than the bid at which the
                         Auction commenced and then continue in minimum increments of
                         at least $100,000.00 higher than the previous bid; provided that the
                         Debtor, in consultation with the Agent, shall retain the right to
                         modify the bid increment requirements at the Auction;

                 viii.   vii. The Auction will be conducted openly and shall be transcribed
                         or recorded, and the Qualifying Bidders will be informed of the
                         terms of the previous bid;

                  ix.    viii. Qualifying Bidders shall have the right to submit additional
                         bids and make additional modifications to the Modified APA at the
                         Auction, provided that any such modifications to the Modified
                         APA on an aggregate basis and viewed in whole, shall not be less
                         favorable to the Debtor’s estate, as determined by the Debtor in
                         consultation with the Agent, than the terms of the highest and best
                         Qualifying Bid at that time;

                   x.    ix. The Auction shall continue until there is only one bid that the
                         Debtor determines in consultation with the Agent, subject to Court
                         approval, is the highest or best from among the Qualifying Bids
                         submitted at the Auction (the “Successful Bid”). In making this
                         decision, the Debtor shall consider, without limitation, the amount
                         of the Purchase Price or other amounts to be paid to the Debtor,
                         the form of consideration being offered, the likelihood of the
                         bidder's ability to close a transaction and the timing thereof, the

                                          -9-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 13 of 39




                             number, type and nature of any changes to the Form APA
                             requested by each bidder, and the net benefit to the Debtor’s
                             estate. The bidder or bidders submitting such Successful Bid shall
                             become the “Successful Bidder,” and shall have such rights and
                             responsibilities of the purchaser, as set forth in the applicable
                             Modified APA;

                     xi.     x. The Debtor will determine in consultation with the Agent which
                             Qualifying Bid, if any, is the next highest and/or best Qualifying
                             Bid to the Successful Bid, and will designate such Qualifying Bid
                             as a back-up bid (“Back-up Bid”) to be consummated in the event
                             the Successful Bid fails to consummate the contemplated sale
                             transaction. There may be more than one Back-up Bid if
                             aggregated Qualifying Bids are determined to be Back-up Bids. A
                             Qualifying Bidder that submitted a Qualifying Bid that is
                             designated as a Back-up Bid is a “Back-up Bidder.” Each Back-up
                             Bid shall remain open and binding until the Outside Back-up Date;

                    xii.     xi. At the Sale Hearing, the Debtor shall present the Successful Bid
                             and Back-up Bid to the Court for approval. The Debtor’s
                             presentation of the announced Successful Bid to the Court for
                             approval does not constitute the Debtor’s acceptance of such
                             Successful Bid. The Debtor shall have accepted such Successful
                             Bid only when approved by the Court;

                    xiii.    xii. Within fifteen (15) calendar days after the entry of the Sale
                             Order, each Successful Bidder and the Debtor (i) shall complete
                             and execute all agreements, contracts, instruments and other
                             documents evidencing and containing the terms and conditions
                             upon which such Successful Bid was made, and (ii) shall close the
                             sale transaction; and

                    xiv.     xiii. The Debtor in consultation with the Agent may adopt such
                             other rules for the Auction (including rules that may depart from
                             those set forth herein) that they anticipate will result in the highest
                             or otherwise best value for the Debtor's estate and that are not
                             inconsistent with any applicable Bankruptcy Court order, provided
                             that any changed or additional rules of the Auction are not
                             materially inconsistent with the Bidding Procedures and are
                             communicated to all participants at or prior to the Auction.

       11.    Sale Hearing

       The Successful Bid will be subject to approval by the Bankruptcy Court. The Debtor
requests that the hearing to approve the Successful Bid (the “Sale Hearing”) take place on
June 18, 2020, unless adjourned or continued by the Debtor, with the consent of the Agent, not

                                              -10-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 14 of 39




to be unreasonably withheld. At such time, the Debtor will seek the entry of an order of the
Bankruptcy Court approving and authorizing the Sale to the Successful Bidder on the terms and
conditions of the Successful Bid. The Successful Bidder shall appear at the Sale Hearing and be
prepared to testify in support of the Successful Bid and the Successful Bidder’s ability to close in
a timely manner and provide adequate assurance of its future performance under any and all
contracts and leases to be assumed and/or assigned as part of the proposed Sale.

       12.     Return of Deposits

        Except as provided herein, all deposits shall be returned to each bidder not selected by the
Debtor as a Successful Bidder no later than five (5) business days following the conclusion of the
Auction, except for any Back-up Bidder (as defined above) whose deposit will be returned by no
later than the third (3rd) business day after the earlier to occur of: (a) the closing of the sale
transaction with the relevant Successful Bidder or (b) July 3, 2020 (the “Outside Back-up
Date”).

       13.     Failure to Consummate Purchase

        The Back-up Bidder shall keep its bid open and irrevocable until the earlier of 5:00 p.m.
(Prevailing Central Time) on the date which is (i) the Outside Back-up Date or (ii) the closing of
the Sale transaction with the Successful Bidder. Following the Sale Hearing, if any Successful
Bidder fails to consummate an approved Sale because of (a) the failure of a condition precedent
beyond the control of either the Debtor or the Successful Bidder or (b) a breach or failure to
perform on the part of such Successful Bidder, the Back-up Bidder will be deemed to be the new
Successful Bidder, and the Debtor will be authorized to consummate the Sale with the Back-up
Bidder without further order of the Bankruptcy Court. In the case of (b) above, the defaulting
Successful Bidder's deposit shall be forfeited to the Debtor as the Debtor’s sole remedy with
respect to the defaulting Successful Bidder.

       14.     Reservation of Rights; Deadline Extension

        The Debtor reserves its rights, in the exercise of its fiduciary obligations and, with the
consent of the Agent (not to be unreasonably withheld), to modify these Bidding Procedures or
impose at, or prior to, the Auction, additional customary terms and conditions on the Sale of the
Assets, including, without limitation, extending the deadlines set forth in the Auction procedures,
modifying bidding increments, adjourning the Auction and/or adjourning the Sale Hearing in
open court without further notice, withdrawing from the Auction the Assets at any time prior to
or during the Auction or canceling the Auction in the Debtor's business judgment.

       15.     Emergency Hearing

     The Debtor and the Agent agree that in the event of any dispute regarding the Sale process
outlined herein, (i) either party may seek an emergency hearing requesting that the Court resolve
such dispute and (ii) the other party shall consent to such request for an emergency hearing.
        16.    Sale As Is/Where Is



                                                -11-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 15 of 39




        The Assets sold pursuant to the Bidding Procedures shall be sold free and clear of all liens
claims and encumbrances as permitted by section 363(f) of the Bankruptcy Code other than any
assumed liabilities as set forth in the applicable APA and conveyed at closing in their then-present
condition, “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED”, except to the extent set forth in
the definitive agreement for the Successful Bid, if applicable; provided that any such sale shall be
subject to the rights of the Pre-Petition Lenders or the Post-Petition Lenders or other party in
interest to object to the extent otherwise set forth herein.




                                                -12-
#6159988
Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 16 of 39




                               Summary report:
    Litera® Change-Pro for Word 10.8.2.11 Document comparison done on
                            4/21/2020 10:07:29 AM
 Style name: Bracewell Style
 Intelligent Table Comparison: Active
 Original DMS: dm://DM/6159988/1
 Modified DMS: dm://DM/6159988/2
 Changes:
 Add                                                    12
 Delete                                                 10
 Move From                                              0
 Move To                                                0
 Table Insert                                           0
 Table Delete                                           0
 Table moves to                                         0
 Table moves from                                       0
 Embedded Graphics (Visio, ChemDraw, Images etc.)       0
 Embedded Excel                                         0
 Format changes                                         0
 Total Changes:                                         22
         Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 17 of 39




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                         )     Chapter 11
                                                               )
ECHO ENERGY PARTNERS I, LLC                                    )     Case No. 20-31920
                                                               )
                   Debtor.                                     )

    ORDER APPROVING BIDDING PROCEDURES; APPROVING PROCEDURES FOR
       THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND LEASES;
            SCHEDULING BIDDING DEADLINE, AUCTION DATE, AND
      SALE HEARING DATE; AND APPROVING FORM AND NOTICE THEREOF

          Upon the motion (the “Sale Motion”)1 of the above captioned debtor and debtor in

possession (the “Debtor”) for (a) entry of an order (this “Order”), (i) approving bidding procedures

(ii) approving procedures for the assumption and assignment of executory contracts and unexpired

leases, (iii) scheduling bidding deadline, auction date, and sale hearing date; (iv) approving form

and notice thereof; (b) entry of an order after the sale hearing (i) authorizing the Debtor to sell its

Assets to the Successful Bidder free and clear of liens, claims and encumbrances, and (ii)

authorizing the Debtor to assume and assign certain executory contracts and unexpired leases; and

(c) approval of related relief, all as more fully described in the Sale Motion; and the Court having

jurisdiction to consider the Sale Motion and the relief requested therein in accordance with 28

U.S.C. § 1334; and consideration of the Sale Motion and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in this District pursuant to

28 U.S.C. § 1408; and due and proper notice of the Sale Motion being adequate and appropriate

under the particular circumstances; and a hearing having been held to consider the relief requested

in the Sale Motion (the “Hearing”); and upon consideration of the record of the Hearing and all



1
 Capitalized terms used herein and not otherwise defined shall be given the meaning ascribed to them in the Sale
Motion.


#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 18 of 39




proceedings had before the Court; and the Court having found and determined that the relief sought

in the Sale Motion is in the best interests of the Debtor’s estate, its creditors and other parties-in-

interest; and that the legal and factual bases set forth in the Sale Motion establish just cause for the

relief granted herein; and any objections to the requested relief having been withdrawn or overruled

on the merits; and after due deliberation and sufficient cause appearing, therefore,

        IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and this

matter is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper in this district pursuant

to 28 U.S.C. §§ 1408 and 1409.

           B.   The statutory predicates for the relief requested in the Motion are sections 105, 363,

365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, 9006, 9007, and 9014.

           C.   Good and sufficient notice of the relief sought in the Motion has been given. No

other or further notice of the request for the relief granted herein need be given except as set forth

herein with respect to the Sale Hearing. A reasonable opportunity to object or be heard regarding

the relief provided herein has been afforded to parties in interest.

           D.   The Debtor has articulated compelling and sound business justifications for the

Court to: (i) approve the Bidding Procedures; and (ii) set the Sale Hearing and approve the manner

of notice of the Motion and the Sale Hearing.

           E.   The Bidding Procedures attached hereto as Exhibit A, are fair, reasonable and

appropriate and are designed to maximize recovery with respect to the sale of the Assets.

        F.      The Debtor’s proposed sale notice, substantially in the form attached as Exhibit B

(the “Sale Notice”) is appropriate and service thereof as provide for in the Sale Motion is

reasonably calculated to provide all interested parties with timely and proper notice of the Bidding



                                                  -2-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 19 of 39




Procedures, the Auction (if necessary) and the Sale Hearing, and no other or further notice is

required.

        G.      The entry of this Order is in the best interests of the Debtor and its estate, creditors

and all other parties in interest herein, and therefore,

        IT IS HEREBY ORDERED THAT:

        1.      All objections, if any, to the relief requested in the Sale Motion with respect to the

Bidding Procedures or other relief granted in this Order that have not been withdrawn, waived, or

settled as announced to the Court at the hearing on the Sale Motion or by stipulation filed with the

Court, are overruled except as otherwise set forth herein.

Bidding Procedures

        2.      The Bidding Procedures attached hereto as Exhibit A are hereby approved and

fully incorporated into this Order. The Bidding Procedures are appropriate and fair to all non-

Debtor counterparties and comply in all respects with the Bankruptcy Code. The Debtor is

authorized to undertake any and all actions, including incurring and paying costs and expenses, in

accordance with an approved cash collateral budget, as are necessary or appropriate to implement

the Bidding Procedures. The failure to specifically include or reference any particular provision

of the Bidding Procedures in this Order shall not diminish or impair the effectiveness of such

procedures, it being the intent of this Court that the Bidding Procedures be authorized and approved

in their entirety.

           3.   As further described in the Bidding Procedures, a potential bidder who desires to

make a bid for some or all of the Assets must deliver a bid that satisfies the requirements set forth

in the Bidding Procedures to: (i) counsel for the Debtor, Bracewell LLP, 711 Louisiana Street,

Suite 2300, Houston, Texas 77002 (Attn: William A. (Trey) Wood III, email:



                                                  -3-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 20 of 39




Trey.Wood@bracewell.com, and Jason G. Cohen, email Jason.Cohen@bracewell.com) and (ii)

Winstead PC, 500 Winstead Building, 2728 N. Harwood Street, Dallas, TX 75201 (Attn: Joseph

Wielebinski,     email:    jwielebinski@winstead.com         and     Annmarie   Chiarello   email:

achiarello@winstead.com) (collectively, the “Notice Parties”) so as to be received by a date no

later than 4:00 p.m. (Prevailing Central Time) on June 11, 2020 (the “Bid Deadline”).

Counsel to the Debtor shall promptly notify counsel to the Agent of all bids received and provide

copies of all such bids to counsel to the Agent.

           4.   The process and requirements associated with submitting a Qualifying Bid are

approved as fair, reasonable, and appropriate, and are designed to maximize recoveries for the

benefit of the Debtor’s estate, creditors, and other parties in interest.

           5.   As further described in the Bidding Procedures, in the event that the Debtor timely

receives one or more Qualifying Bids, the Debtor shall conduct the Auction starting at 10:00 a.m.

(Prevailing Central Time) on June 15, 2020 (the “Auction Date”) at the law offices of

Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002. In the event that the

Debtor timely receives only one Qualifying Bid, the Debtor shall notify the Court, cancel the

Auction, and promptly seek approval of the Qualifying Bid. The Debtor is authorized, subject to

the terms of this Order, to take actions reasonably necessary, in the reasonable discretion of the

Debtor in consultation with the Secured Lenders, to conduct and implement the Auction.

        6.      At the conclusion of the Auction, the Debtor shall file notice of the Successful

Bidder and Successful Bid on or before June 16, 2020, and will seek the entry of an order of this

Court approving and authorizing the Sale to the Successful Bidder at the Auction on the terms and

conditions of the Successful Bid. The Sale Hearing will be conducted at 1:30 p.m. (Prevailing

Central Time) on June 18, 2020. The Sale Hearing may be adjourned by the Debtor in consultation



                                                   -4-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 21 of 39




with the Agent by announcement in open court on the date scheduled for the Sale Hearing or by

filing a notice on the docket of the Debtor’s chapter 11 case. The Successful Bidder shall appear

at the Sale Hearing and be prepared, if necessary, to testify in support of the Successful Bid and

the Successful Bidder's ability to close in a timely manner and provide adequate assurance of its

future performance under any and all contracts and leases to be assumed and/or assigned as part

of the proposed Sale.

           7.   Objections, if any, to the relief requested in the Sale Motion as it relates to the

Sale (a “Sale Objection”) must be in writing and filed in this Court on or before 4:00 p.m.

(Prevailing Central Time) on June 11, 2020 (the “Sale Objection Deadline”). Objections, if

any, to the Successful Bidder, the Successful Bid and the manner in which the Auction was

conducted must be in writing and filed in this Court on or before 4:00 p.m. (Prevailing

Central Time) on June 17, 2020 (the “Auction Objection Deadline”).

        8.      Failure to file and serve a Sale Objection by the Sale Objection Deadline shall be

deemed to be consent to the Sale for purposes of Bankruptcy Code section 363(f).

        9.      Objections to the Sale, the Successful Bidder, the Successful Bid, the Auction or

any of the related relief sought in connection therewith must (a) be in writing, (b) state the basis

of such objection with specificity, (c) conform to the Bankruptcy Rules and the Local Rules of the

Southern District of Texas and (d) be filed so as to be actually received by no later than the Sale

Objection Deadline and/or the Auction Objection Deadline, as applicable.

        10.     The Sale Notice is hereby approved.       It is reasonably calculated to provide

sufficient notice to non-Debtor counterparties of the Debtor’s intent to consummate the Sale with

the Successful Bidder and constitutes adequate notice of the Sale. It shall be served within five

(5) business days of entry of this Order, upon each of the following parties: (i) counsel to any



                                                -5-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 22 of 39




committee appointed in these cases; (ii) the United States Trustee for the Southern District of

Texas; (iii) all other parties known to the Debtor who have or may have asserted liens against any

of the Assets; (iv) the Debtor's thirty (30) largest unsecured creditors; (v) all parties that have

requested notice pursuant to Bankruptcy Rule 2002; and (vi) all other entities known to have

expressed an interest in a transaction with respect to all or part of the Assets.

           11.   Not later than five (5) business days after the entry of this Order, the Debtor shall

cause the Sale Notice to be published once in a national edition of a United States newspaper.

Assumption and Assignment Procedures

           12.   The assumption and assignment procedures set forth in the Sale Motion are hereby

approved and made part of this Order as if fully set forth herein. The assumption and assignment

procedures are appropriate and fair to all non-Debtor counterparties and comply in all respects

with the Bankruptcy Code.

           13.   The Debtor shall cause notice to be provided to any counterparties to any Assigned

Contract by May 12, 2020 (the “Cure Notice”).The Cure Notice, substantially in the form attached

to the Sale Motion as Exhibit C, is hereby approved. It is reasonably calculated to provide

sufficient notice to non-Debtor counterparties of the Debtor’s intent to assume and assign the

Assigned Contracts in connection with the Sale and constitutes adequate notice thereof.

        14.      If at any time after service of the Cure Notice pursuant to the previous paragraph

the Debtor identifies additional prepetition executory contracts and or leases to be assigned to the

Successful Bidder, the Debtor shall serve a supplemental Cure Notice by first class mail, facsimile,

electronic transmission, or overnight mail on the contract counterparty (and its attorney, if known)

to each supplemental Assigned Contract by no later than ten (10) days before the proposed

effective date of the assignment. Each supplemental Cure Notice shall set forth the following: (i)



                                                  -6-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 23 of 39




the name and address of the contract counterparty, (ii) notice of the proposed effective date of the

assignment (subject to the right of the Debtor and the Successful Bidder to withdraw such request

for assumption and assignment of the Assigned Contract prior to Closing), (iii) identification of

the Assigned Contract, and (iv) the Cure Amount, if any.

           15.   Unless the contract counterparty or any other entity properly files an objection to

the supplemental Cure Notice within ten (10) days of the date of the supplemental Cure Notice,

the Debtor may assume and assign the Assigned Contract subject to the occurrence of the Closing,

without further order or notice of hearing. If an objection is filed and served within ten (10) days

of the date of the supplemental Cure Notice, and the objection cannot be resolved consensually,

such dispute shall be heard and resolved at the Sale Hearing.

           16.   Except as may otherwise be agreed to by the parties to an Assigned Contract, all

Cure Amounts shall be paid as administrative expenses.

           17.   Any objections to the assumption and assignment of any executory contract or

unexpired lease identified in the Cure Notice, including, but not limited to, objections

relating to adequate assurance of future performance or to the Cure Amounts set forth in

the Cure Notice, must be in writing and filed with the Court no later than 4:00 p.m.

(Prevailing Central Time) on June 11, 2020 (the “Cure Notice Objection Deadline”).

        18.      If no timely objection to the assumption and assignment of a particular executory

contract or unexpired lease is received, then the Cure Amount set forth in the Cure Notice shall be

binding upon the non-debtor party or parties to the Assigned Contract for all purposes in this

chapter 11 case and otherwise and all such counterparties to the Assigned Contracts shall (a) be

forever barred from objecting to the Cure Amounts and from asserting any additional cure or other

amounts with respect to the Assigned Contracts, (b) be deemed to have consented to the



                                                 -7-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 24 of 39




assumption and assignment, and (c) be forever barred and estopped from asserting or claiming

against the Debtor or the Successful Bidder that any additional amounts are due or other defaults

exist, that conditions to assignment must be satisfied under such Assigned Contracts or that there

is any objection or defense to the assumption and assignment of such Assigned Contracts.

           19.   If a non-debtor counterparty to an Assigned Contract files an objection to

assumption or assignment, whether based on Cure Amount, adequate assurance of future

performance, or any other alleged cause or claim, then, to the extent the relevant parties are not

able to consensually resolve the dispute prior to the Sale Hearing, such dispute shall be heard and

resolved at the Sale Hearing.

Other Provisions

       20.       Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014 or otherwise or any Local Rules of this Court, the terms and conditions of this Order shall be

immediately effective and enforceable upon its entry.

       21.       The Debtor is authorized and empowered to take such action as may be necessary

to implement and effect the terms and requirements established under this Order.

        22.      This Order shall be binding on and inure to the benefit of the Debtor, including any

chapter 7 or chapter 11 trustee or other fiduciary appointed for the estate of the Debtor.

        23.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        24.      To the extent that this Order is inconsistent with any prior order or pleading with

respect to the Sale Motion in these cases, the terms of this Order shall govern.

           25.   This Court shall retain jurisdiction to resolve any dispute relating to the

interpretation of the terms and conditions of the Successful Bid and this Order. To the extent any



                                                 -8-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 25 of 39




provisions of this Order shall be inconsistent with the Sale Motion or Successful Bid, the terms of

this Order shall control.

           26.      If an official committee of unsecured creditors (“Committee”) is appointed, the

Committee may file a motion to seek relief from this Order. Any such motion shall be filed no

later than fifteen (15) days after the Committee’s appointment (or otherwise be time barred), and

all parties-in-interests (including the Debtor) reserve the right to object to and oppose any such

motion filed by the Committee.

        27.         Nothing in this Order shall prejudice (i) the right of the Debtor to file a plan of

reorganization or otherwise require the Debtor to sell its assets or (ii) subject to 11 U.S.C. 1121(c),

the right of any party-in-interest to file a plan of reorganization.

           Dated:



                                                  THE HONORABLE DAVID R. JONES
                                                  CHIEF U.S. BANKRUPTCY JUDGE




                                                    -9-
#6153793
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 26 of 39




                                   Exhibit A
                               Bidding Procedures




#6159988
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 27 of 39




                   ECHO ENERGY PARTNERS I, LLC – Bidding Procedures

        Set forth below are the bid procedures (the “Bidding Procedures”) to be employed by Echo
Energy Partners I, LLC (the “Debtor”) in connection with the sale of the Debtor’s Assets, free and
clear of liens and interests, pursuant to and in accordance with the terms and conditions specified
therein.

       On [DATE], the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) entered an order which, among other things (a) approved these Bidding
Procedures, (b) approved the form and manner of the sale notice and bidding procedures notice,
(c) scheduled a Sale Hearing date, and (d) approved procedures for the assumption and, if
necessary, assignment of executory contracts and unexpired leases (the “Bidding Procedures
Order”). 1

         1.       Key Dates

        These Bidding Procedures provide interested parties with the opportunity to complete
diligence, to submit competing bids for all or a portion of the Assets, and to participate in an auction
to be conducted by the Debtor (the “Auction”).

The key dates for the sale process are as follows:

              Thursday, June 11, 2020                           Cure Objection Deadline
              Thursday, June 11, 2020                           Sale Objection Deadline
              Thursday, June 11, 2020                           Bid Deadline
              Monday, June 15, 2020                             Auction
              Thursday, June 18, 2020                           Sale Hearing


         2.       Property to be Sold

        The Debtor shall offer for sale (the “Sale”) all of its oil and gas assets, including but not
limited to, interests in oil and gas leases, related inventory and equipment, and various personal
property (such assets collectively referred to herein as the “Assets”). The Debtor may consider
bids for all or less than all of the Assets.

         3.       Participation Requirements

        Any person seeking to conduct due diligence on the Assets and participate in the bidding
must become a “Diligence Party.” As a prerequisite to becoming a Diligence Party, any interested
party: (a) must deliver an executed confidentiality agreement in form and substance reasonably


1
  Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Debtor's Motion for
(A) Entry of an Order (I) Approving Bidding Procedures; (II) Scheduling Bidding Deadline, Auction Date, and Sale
Hearing Date; (III) Approving Form and Notice thereof; (B) Entry of an Order After the Sale Hearing (I) Authorizing
the Debtor to Sell Its Assets; and (II) Authorizing the Debtor to Assume and Assign Certain Executory Contracts and
Unexpired Leases; and (C) Granting Related Relief (the "Sale Motion").


#6159988
       Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 28 of 39




acceptable to the Debtor in consultation with the Agent; 2 and (b) must be able, as determined by
the Debtor in consultation with its financial advisor and the Agent, to consummate a transaction
based upon a Qualifying Bid (as defined below). The Debtor, in consultation with the Agent,
reserves the right (i) at any time to require any Diligence Party to provide additional evidence of
its ability to consummate a transaction based upon a Qualifying Bid (as defined below), and (ii) to
exclude any such Diligence Party from participating further in the auction process as a result of its
inability to satisfy such further requirements. The confidentiality agreements executed by
Diligence Parties shall inure to the benefit of the Successful Bidder following the closing of the
Sale transaction.

         4.       Due Diligence

        The Debtor, with the assistance of its financial advisor, Opportune LLC (“Opportune”),
shall afford any Diligence Party the time and opportunity to conduct reasonable due diligence.
This will include, without limitation, an opportunity for Diligence Parties to inspect the Assets and
receive copies of, among other things, all engineering reports regarding reserves, all production
reports, all deeds and leases for oil and gas rights and all title opinions and information. The due
diligence period shall extend through and include the Bid Deadline (as defined below). The Debtor
and its representatives shall not be obligated to furnish any due diligence information after the Bid
Deadline. Diligence inquiries should be made to:

                                              Opportune LLP
                                       711 Louisiana Street, Suite 3100
                                            Houston, TX 77002
                                             Attn: Jim Hansen
                                         jimhansen@opportune.com
                                               713-410-8756

For the avoidance of doubt, the Agent and its advisors shall be provided prompt access to all
executed Confidentiality Agreements and due diligence materials, including without limitation any
management presentations, on-site inspections, and any other information provided to any
Diligence Party that was not previously made available to the Agent. The Debtor and Opportune
shall consult with the Agent and its advisors regarding materials produced in connection with the
Sale, including without limitation the form of confidentiality agreement and any marketing
materials or information memoranda or “teasers.” In addition, Opportune shall (a) hold weekly
Sale update conferences with the Agent and its financial advisors and (b) provide weekly reporting
to the Agent’s financial advisors, including without limitation (i) a written log containing a
summary of Opportune’s correspondence (phone, email, etc.) with potential interested parties,
including Diligence Parties, (ii) a written summary of marketing activity including parties
contacted and current status (e.g., parties under Confidentiality Agreements, indications of
interest/letters of intent received, parties scheduled for management/advisor presentations, site
visits, etc.), and (iii) a written log of diligence activities and status of fulfilling requests.


2
 For the avoidance of doubt, parties who have already executed a confidentiality agreement with the Debtor shall not
be required to execute a new confidentiality agreement provided that the existing confidentiality agreement is in form
and substance acceptable to the Debtor in consultation with the Agent.

                                                         -3-
#6159988
         Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 29 of 39




           5.       Bid Requirements

        The Debtor encourages Qualified Bidders that wish to bid on less than all the Assets to
submit a bid(s) on the relevant assets. The Debtor, in consultation with the Agent, may make any
modifications to the Bidding Procedures, including the Bid requirements described immediately
below, as necessary to accommodate a piecemeal bid they determine is in the best interests of the
estate.

        To be deemed a “Qualifying Bid,” a bid must be received from a Diligence Party by a date
no later than the Bid Deadline (as defined below) that satisfies each of the following conditions:

                  i.       Purchase Price. Each bid must identify the cash consideration to be paid for
                           relevant Assets (“Purchase Price”);

                 ii.       Executed Agreement. Each bid must be accompanied by (a) a duly executed
                           asset purchase agreement (the “Modified APA”); and (B) a marked
                           Modified APA reflecting any variations from the “Form APA,” 3 which will
                           be provided to Diligence Parties by the Debtor;

                iii.       Irrevocable. Each bid must expressly provide that (a) the offer reflected in
                           the bid is irrevocable until the conclusion of the Auction, provided that if
                           such party is designated as the Successful Bidder or the Back-up Bidder
                           (each, as defined below) then such offer shall remain open and irrevocable
                           until the closing of the Sale or the Outside Back-up Date as described below
                           and (b) if such party is selected as the Successful Bidder, then such party
                           will take all commercially reasonable steps to consummate the transaction
                           set forth in the Modified APA within 15 days of entry of the Sale Order and
                           satisfaction of the closing conditions (if any) set forth in the Modified APA;

                iv.        Bound to Bid Procedure Terms. Each bid must state that the bidder agrees
                           to be bound by the terms of the Bidding Procedures Order and the Bidding
                           Procedures and otherwise submit to the jurisdiction of the Bankruptcy
                           Court;

                 v.        Proof of Financial Ability to Perform. Each bid must contain such financial
                           and other information that allows the Debtor and Opportune to make a
                           reasonable determination, in consultation with the Agent, as to the
                           Qualifying Bidder's financial and other capabilities to consummate the
                           transactions contemplated by the Modified APA, including, without
                           limitation, such financial and other information setting forth adequate
                           assurance of future performance. Without limiting the foregoing, such
                           information must include current financial statements or similar financial
                           information certified to be true and correct as of the date thereof, proof of
                           financing commitments, if needed to close the transaction, contact
                           information for verification of such information, including any financing

3
    The Form APA must be in a form reasonably acceptable to the Agent

                                                       -4-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 30 of 39




                      sources, and any other information reasonably requested by the Debtor
                      necessary to demonstrate that such party has the ability to close the
                      transaction;

            vi.       Designation of Contracts and Leases. Each bid must identify with
                      particularity each and every executory contract and unexpired lease, the
                      assumption and, as applicable, assignment of which is a condition to
                      closing; provided that the Modified APA may allow for the Qualifying
                      Bidder to identify additional contracts prior to the closing or at such other
                      date as agreed by the Debtor in consultation with the Agent;

           vii.       Regulatory and Third Party Approval. Each bid must identify each
                      regulatory and third-party approval required for the bidder to consummate
                      the Sale, if any, and the time period within which the bidder expects to
                      receive such regulatory and third-party approvals;

           viii.      Disclosure of Identity of Bidder. Each bid must fully disclose the identity
                      of each entity that will be bidding in the Auction or otherwise participating
                      in connection with such bid, and the complete terms of any such
                      participation;

            ix.       Contingencies. Each bid shall (i) not contain any financing contingencies
                      of any kind; (ii) not contain any conditions to closing other than the
                      conditions precedent identified in the Modified APA; (iii) not contain any
                      due diligence contingency; and (iv) contain evidence that the bidder has
                      received debt and/or equity funding commitments or has financial resources
                      readily available sufficient in the aggregate to consummate the Sale, which
                      evidence is reasonably satisfactory to the Debtor in consultation with the
                      Agent;

             x.       Authorizations. Each bid must include written evidence of authorization
                      and approval from the bidder's board of directors (or comparable governing
                      body) with respect to the submission, execution, delivery and performance
                      of the Modified APA that is acceptable to the Debtor in consultation with
                      the Agent;

            xi.       No Break-Up Fees. No bid may request or entitle the bidder to any break-
                      up fee, expense reimbursement, termination fee or similar type of payment
                      or bid protection; and

           xii.       Good Faith Deposit. Each bid must be accompanied by a purchase deposit
                      equal to or greater than 10% of the total Purchase Price.

        A competing bid meeting the above requirements shall constitute a “Qualifying Bid” and
the party submitting such bid shall constitute a “Qualifying Bidder.” The Debtor, in consultation
with the Agent, shall make a determination regarding whether a bid is a Qualifying Bid and shall


                                               -5-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 31 of 39




notify bidders whether their bids have been determined to be qualified by no later than 4:00 p.m.
(Prevailing Central Time) on June 12, 2020. For the avoidance of doubt, the Agent (or its
designee), on behalf of the Agent, shall be deemed a Qualifying Bidder for purposes of these
Bidding Procedures, and any credit bid complying with the provisions set forth in the section
entitled “Credit Bidding” herein shall be deemed a Qualifying Bid for all purposes in connection
with the Bidding Procedures, the Auction and the Sale.

        The Debtor, in consultation with the Agent, reserves the right (i) at any time to require any
bidder previously determined to be a Qualified Bidder to provide additional evidence of its ability
to consummate a transaction based upon a Qualifying Bid in order to remain a Qualified Bidder,
and (ii) to exclude any bidder from participating further in the auction process as a result of its
inability to satisfy such further requirements to remain a Qualified Bidder.

       Persons who collectively are referred to as a “Qualifying Bidder” need not be affiliates and
need not act in concert with one another, and the Debtor, in consultation with the Agent, may
aggregate separate bids from unaffiliated persons to create one “bid” from a “Qualifying Bidder”;
provided, however, that all bidders shall remain subject to the provisions of Bankruptcy Code
section 363(n) regarding collusive bidding. Nothing contained herein shall prevent the
consideration of bids for less than all Assets, and the Debtor, with the consent of the Agent, may
make any modifications to the Bidding Procedures as necessary to accommodate such a bid as they
determine is in the best interests of the estate.

        6.     Bid Deadline

        A Qualifying Bidder that desires to make a bid shall deliver a written or electronic copy of
its bid to: (i) counsel to the Debtor, Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston,
Texas 77002 (Attn: William A. (Trey) Wood III, email: Trey.Wood@bracewell.com and Jason G.
Cohen, email: Jason.Cohen@bracewell.com) and (ii) counsel to the Agent, Winstead PC, 500
Winstead Building, 2728 N. Harwood Street, Dallas, TX 75201 (Attn: Joseph Wielebinski,
email: jwielebinski@winstead.com and Annmarie Chiarello email: achiarello@winstead.com)
(collectively, the “Notice Parties”) so as to be received by a date no later than 4:00 p.m.
(Prevailing Central Time) on June 11, 2020 (the “Bid Deadline”).

      The Bid Deadline may be changed without further order of the Bankruptcy Court upon the
agreement of the Debtor and the Agent.

        7.     Evaluation of Qualifying Bids

       At least 48 hours prior to the Auction, the Debtor shall determine, in its reasonable
judgment after consultation with the Debtor’s financial and legal advisors and the Agent (unless
the Agent has given a Credit Bid Notification (as defined below)), which Qualifying Bid (including
aggregated Qualifying Bids if appropriated as provided herein) is or are likely to result in the
highest and best value to the Debtor’s estate, and shall provide a copy of that Qualifying Bid or
Qualifying Bids to all Qualifying Bidders prior to the beginning of the Auction. The Debtor may
discuss or clarify the terms of the Qualifying Bids with the Qualifying Bidders prior to such date,
but no modifications may be made to the Qualifying Bids after the Bid Deadline without the
Debtor’s prior written consent, in consultation with the Agent.

                                                -6-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 32 of 39




        8.     Credit Bidding

     Only the Agent (or its designee), on behalf of the Pre-Petition Lenders or Post-Petition
Lenders, as applicable, shall be permitted to submit a credit bid at the Auction, and the Agent
will notify the Debtor of its intention to potentially credit bid no later than the Bid Deadline (the
“Credit Bid Notification”). To the extent the Agent indicates in the Credit Bid Notification that it
does intend to potentially credit bid at the Auction, it shall not receive the consent/consultation
rights described above in the “Evaluation of Qualifying Bids” section or below in the “Auction”
section; provided, however, that in the event the Agent subsequently notifies the Debtor that the
Agent is no longer credit bidding, then the Agent shall again receive the consent/consultation
rights described herein.

     The Agent (or its designee) shall be permitted to credit bid up to the total allowed amount of
its secured claim outstanding at the time of the Auction under that certain Credit Agreement
dated January 19, 2018, as amended from time to time, and related documents and all amounts
advanced under the DIP Facility (the “Secured Lender Claim”). In the event the Agent (or its
designee) submits a credit bid at the Auction, it shall provide the Debtor with a Modified APA at
the Auction, but will not be required to meet any of the other requirements set forth in the “Bid
Requirements” section (including, but not limited to, the requirement to submit a deposit, and no
portion of any credit bid shall constitute or be deemed a deposit for any purpose).

        9.     Insider Participation

    To the extent any insider of the Debtor or any of its affiliates, or any person or entity
controlled by any insider of the Debtor or its affiliates, chooses to submit a bid at the Bid
Deadline, and such bid is deemed a Qualifying Bid, such insider and any person associated with
such insider shall be expressly prohibited from participating in any manner in the “Evaluation of
Qualifying Bids” and “Auction” (other than in his or her capacity as a Qualified Bidder) sections
as described herein.

        10.    Auction

       In the event that the Debtor timely receives two or more Qualifying Bids, the Debtor shall
conduct an auction (the “Auction”) starting at 10:00 a.m. (Prevailing Central Time) on June 15,
2020 (the “Auction Date”) at the law offices of Bracewell LLP, 711 Louisiana Street, Suite 2300,
Houston, Texas 77002. In the event that only one Qualifying Bid is timely received and the Agent
has elected not to credit bid, the Debtor shall declare that bid to be the Successful Bid and the
Auction shall be canceled. The Auction shall be governed by the following procedures:

                        i.      Only Qualifying Bidders (including the Agent or its designee to the
                                extent it makes a credit bid) who have made a Qualifying Bid shall
                                be entitled to make any subsequent bids at the Auction;

                       ii.      Each Qualifying Bidder shall be required to confirm that it has not
                                engaged in any collusion with respect to the bidding or the sale;



                                                 -7-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 33 of 39




                  iii.   Qualifying Bidders shall appear in person at the Auction, or through
                         a duly authorized representative;

                  iv.    Bidding shall commence at the amount of the highest Qualifying
                         Bid as determined pursuant to Paragraph (7) above;

                   v.    Qualifying Bidders may bid on substantially all Assets of the Debtor
                         or on lots identified by the Debtor after consulting with the Agent
                         (the “Sale Lots”). The Sale Lots include (a) Operated Properties –
                         Vertical Wells, (b) Operated Properties – Horizontal Wells, (c)
                         Greater Scoop Non-Operated Properties, (d) Greater Stack Non-
                         Operated Properties, and (e) Royalty and Overriding Royalty
                         Interests. The Debtor may modify the Sale Lots after consulting
                         with the Agent.

                  vi.    For any bid on substantially all Assets of the Debtor, such bid shall
                         be accompanied by information that apportions the purchase price
                         and other elements of consideration among each Sale Lot.

                 vii.    Each Qualifying Bidder may then submit successive bids in
                         increments of at least $100,000.00 higher than the bid at which the
                         Auction commenced and then continue in minimum increments of
                         at least $100,000.00 higher than the previous bid; provided that the
                         Debtor, in consultation with the Agent, shall retain the right to
                         modify the bid increment requirements at the Auction;

                 viii.   The Auction will be conducted openly and shall be transcribed or
                         recorded, and the Qualifying Bidders will be informed of the terms
                         of the previous bid;

                  ix.    Qualifying Bidders shall have the right to submit additional bids and
                         make additional modifications to the Modified APA at the Auction,
                         provided that any such modifications to the Modified APA on an
                         aggregate basis and viewed in whole, shall not be less favorable to
                         the Debtor’s estate, as determined by the Debtor in consultation with
                         the Agent, than the terms of the highest and best Qualifying Bid at
                         that time;

                   x.    The Auction shall continue until there is only one bid that the Debtor
                         determines in consultation with the Agent, subject to Court
                         approval, is the highest or best from among the Qualifying Bids
                         submitted at the Auction (the “Successful Bid”). In making this
                         decision, the Debtor shall consider, without limitation, the amount
                         of the Purchase Price or other amounts to be paid to the Debtor, the
                         form of consideration being offered, the likelihood of the bidder's
                         ability to close a transaction and the timing thereof, the number, type


                                           -8-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 34 of 39




                             and nature of any changes to the Form APA requested by each
                             bidder, and the net benefit to the Debtor’s estate. The bidder or
                             bidders submitting such Successful Bid shall become the
                             “Successful Bidder,” and shall have such rights and responsibilities
                             of the purchaser, as set forth in the applicable Modified APA;

                     xi.     The Debtor will determine in consultation with the Agent which
                             Qualifying Bid, if any, is the next highest and/or best Qualifying Bid
                             to the Successful Bid, and will designate such Qualifying Bid as a
                             back-up bid (“Back-up Bid”) to be consummated in the event the
                             Successful Bid fails to consummate the contemplated sale
                             transaction. There may be more than one Back-up Bid if aggregated
                             Qualifying Bids are determined to be Back-up Bids. A Qualifying
                             Bidder that submitted a Qualifying Bid that is designated as a Back-
                             up Bid is a “Back-up Bidder.” Each Back-up Bid shall remain open
                             and binding until the Outside Back-up Date;

                     xii.    At the Sale Hearing, the Debtor shall present the Successful Bid and
                             Back-up Bid to the Court for approval. The Debtor’s presentation of
                             the announced Successful Bid to the Court for approval does not
                             constitute the Debtor’s acceptance of such Successful Bid. The
                             Debtor shall have accepted such Successful Bid only when approved
                             by the Court;

                    xiii.    Within fifteen (15) calendar days after the entry of the Sale Order,
                             each Successful Bidder and the Debtor (i) shall complete and
                             execute all agreements, contracts, instruments and other documents
                             evidencing and containing the terms and conditions upon which
                             such Successful Bid was made, and (ii) shall close the sale
                             transaction; and

                    xiv.     The Debtor in consultation with the Agent may adopt such other
                             rules for the Auction (including rules that may depart from those set
                             forth herein) that they anticipate will result in the highest or
                             otherwise best value for the Debtor's estate and that are not
                             inconsistent with any applicable Bankruptcy Court order, provided
                             that any changed or additional rules of the Auction are not materially
                             inconsistent with the Bidding Procedures and are communicated to
                             all participants at or prior to the Auction.

        11.   Sale Hearing

       The Successful Bid will be subject to approval by the Bankruptcy Court. The Debtor
requests that the hearing to approve the Successful Bid (the “Sale Hearing”) take place on June
18, 2020, unless adjourned or continued by the Debtor, with the consent of the Agent, not to be
unreasonably withheld. At such time, the Debtor will seek the entry of an order of the Bankruptcy


                                               -9-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 35 of 39




Court approving and authorizing the Sale to the Successful Bidder on the terms and conditions of
the Successful Bid. The Successful Bidder shall appear at the Sale Hearing and be prepared to
testify in support of the Successful Bid and the Successful Bidder’s ability to close in a timely
manner and provide adequate assurance of its future performance under any and all contracts and
leases to be assumed and/or assigned as part of the proposed Sale.

        12.    Return of Deposits

        Except as provided herein, all deposits shall be returned to each bidder not selected by the
Debtor as a Successful Bidder no later than five (5) business days following the conclusion of the
Auction, except for any Back-up Bidder (as defined above) whose deposit will be returned by no
later than the third (3rd) business day after the earlier to occur of: (a) the closing of the sale
transaction with the relevant Successful Bidder or (b) July 3, 2020 (the “Outside Back-up
Date”).

        13.    Failure to Consummate Purchase

        The Back-up Bidder shall keep its bid open and irrevocable until the earlier of 5:00 p.m.
(Prevailing Central Time) on the date which is (i) the Outside Back-up Date or (ii) the closing of
the Sale transaction with the Successful Bidder. Following the Sale Hearing, if any Successful
Bidder fails to consummate an approved Sale because of (a) the failure of a condition precedent
beyond the control of either the Debtor or the Successful Bidder or (b) a breach or failure to
perform on the part of such Successful Bidder, the Back-up Bidder will be deemed to be the new
Successful Bidder, and the Debtor will be authorized to consummate the Sale with the Back-up
Bidder without further order of the Bankruptcy Court. In the case of (b) above, the defaulting
Successful Bidder's deposit shall be forfeited to the Debtor as the Debtor’s sole remedy with
respect to the defaulting Successful Bidder.

        14.    Reservation of Rights; Deadline Extension

        The Debtor reserves its rights, in the exercise of its fiduciary obligations and, with the
consent of the Agent (not to be unreasonably withheld), to modify these Bidding Procedures or
impose at, or prior to, the Auction, additional customary terms and conditions on the Sale of the
Assets, including, without limitation, extending the deadlines set forth in the Auction procedures,
modifying bidding increments, adjourning the Auction and/or adjourning the Sale Hearing in open
court without further notice, withdrawing from the Auction the Assets at any time prior to or during
the Auction or canceling the Auction in the Debtor's business judgment.

        15.    Emergency Hearing

     The Debtor and the Agent agree that in the event of any dispute regarding the Sale process
outlined herein, (i) either party may seek an emergency hearing requesting that the Court resolve
such dispute and (ii) the other party shall consent to such request for an emergency hearing.

        16.    Sale As Is/Where Is



                                               -10-
#6159988
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 36 of 39




        The Assets sold pursuant to the Bidding Procedures shall be sold free and clear of all liens
claims and encumbrances as permitted by section 363(f) of the Bankruptcy Code other than any
assumed liabilities as set forth in the applicable APA and conveyed at closing in their then-present
condition, “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED”, except to the extent set forth in the definitive
agreement for the Successful Bid, if applicable; provided that any such sale shall be subject to the
rights of the Pre-Petition Lenders or the Post-Petition Lenders or other party in interest to object
to the extent otherwise set forth herein.




                                               -11-
#6159988
         Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 37 of 39




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                                              )     Chapter 11
                                                                    )
ECHO ENERGY PARTNERS I, LLC                                         )     Case No. 20-31920
                                                                    )
                      Debtor.                                       )

        NOTICE OF PROPOSED SALE OF ASSETS, AUCTION AND SALE HEARING

       PLEASE TAKE NOTICE that on April 6, 2020, the above-captioned debtor and debtor in
possession (the “Debtor”) filed with the Bankruptcy Court its Motion for (a) Entry of an Order
(i) Approving Bidding Procedures, (ii) Scheduling Bidding Deadline, Auction Date and Sale
Hearing Date, (iii) Approving Form and Notice Thereof; (b) Entry of an Order After the Sale
Hearing (i) Authorizing the Debtor to Sell Its Assets, and (ii) Authorizing the Debtor to Assume
and Assign Certain Executory Contracts and Unexpired Leases; and (c) Granting Related Relief
(the “Sale Motion”). 1

        PLEASE TAKE FURTHER NOTICE that, on [DATE], the Bankruptcy Court entered the
order approving the Motion (the “Bidding Procedures Order”), which among other things,
establishes bidding procedures (the “Bidding Procedures”) that govern the manner in which
certain assets of the Debtor are to be sold.

       PLEASE TAKE FURTHER NOTICE that a copy of the Bidding Procedures Order is
being served on you concurrently with this Sale Notice.

       PLEASE TAKE FURTHER NOTICE that Bids are due on June 11, 2020 at 4:00 p.m.
(Prevailing Central Time).

        PLEASE TAKE FURTHER NOTICE that, in accordance with the terms of the Bidding
Procedures Order, if the Debtor receives two or more Qualified Bids within the requirements and
timeframe established in the Bidding Procedures Order, the Debtor may conduct an auction (the
“Auction”) starting at 10:00 a.m. (Prevailing Central Time) on June 15, 2020 (the “Auction
Date”), at the law offices of Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas
77002. Only parties that have submitted a Qualifying Bid by no later than 4:00 p.m. (Prevailing
Central Time) June 11, 2020 (the “Bid Deadline”) will be permitted to participate in and/or make
any statements on the record at the Auction. On or before June 16, 2020, the Debtor shall file a
notice of the Successful Bidder and the Successful Bid with the Court.




1
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Sale Motion.




#6136493
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 38 of 39




       PLEASE TAKE FURTHER NOTICE that at 1:30 p.m. (Prevailing Central Time) on June
18, 2020, or as soon thereafter as counsel may be heard (the “Sale Hearing”), the Debtor shall
appear before the Bankruptcy Court and seek entry of an order:

       a.      authorizing the sale of the Assets by the Debtor to the Successful Bidder at the
               Auction;

       b.      authorizing the assumption and assignment of certain executory Contracts and
               unexpired Leases; and

       c.      granting certain related relief.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the sale of the Assets or
the other relief requested in the Sale Motion must: (a) be set forth in writing describing the basis
therefor; (b) comply with the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy
Rules; and be filed with the Bankruptcy Court electronically so as to be received no later than
4:00 p.m. (Prevailing Central Time) on June 11, 2020 (the “Sale Objection Deadline”).
Objections, if any, to the Successful Bidder, the Successful Bid and the manner in which the
Auction was conducted must be in writing describing the basis thereof, comply with Federal
Rules of Bankruptcy Procedure and the Local Bankruptcy Rules and be filed with the
Bankruptcy Court electronically so as to be received no later than 4:00 p.m. (Prevailing Central
Time) on June 17, 2020 (the “Auction Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that the failure of any person or entity to file an
objection before the Sale Objection Deadline and/or Auction Objection Deadline, as applicable,
shall be deemed a consent to the sale of the Assets to the Successful Bidder and the other relief
requested in the Sale Motion, and be a bar to the assertion, at the Sale Hearing or thereafter, of
any objection to the Sale Motion, the Auction, the sale of the Assets free and clear of any liens,
claims and encumbrances, the Debtor's consummation and performance of the applicable
purchase and sale agreement with the Successful Bidder, and the assumption and assignment of
the Assigned Contracts, if authorized by the Bankruptcy Court.

       PLEASE TAKE FURTHER NOTICE that additional information regarding the Sale,
including copies of the Sale Motion, the Proposed APA, the Bidding Procedures and the Bidding
Procedures Order, is available by contacting:

                                        Opportune LLP
                                 711 Louisiana Street, Suite 3100
                                      Houston, TX 77002
                                       Attn: Jim Hansen
                                   jimhansen@opportune.com
                                         713-410-8756




                                                  -2-
      Case 20-31920 Document 86-6 Filed in TXSB on 04/21/20 Page 39 of 39




        PLEASE TAKE FURTHER NOTICE that this Sale Notice is subject to the full terms and
conditions of the Sale Motion and the Bidding Procedures Order, which shall control in the event
of any conflict, and the Debtor encourages the parties in interest to review such documents in
their entirety.

                                            Respectfully Submitted,

                                            BRACEWELL LLP

                                            By: /s/ William A. (Trey) Wood III
                                                    William A. (Trey) Wood III
                                                    Texas Bar No. 21916050
                                                    Trey.Wood@bracewell.com
                                                    Jason G. Cohen
                                                    Texas Bar No. 24050435
                                                    Jason.Cohen@bracewell.com
                                                    711 Louisiana, Suite 2300
                                                    Houston, Texas 77002
                                                    Telephone: (713) 223-2300
                                                    Facsimile: (713) 221-1212

                                            PROPOSED COUNSEL FOR THE DEBTOR
                                            AND DEBTOR IN POSSESSION




                                              -3-
